Citation Nr: 0711037	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the appellant's service from 
November 16, 1987 to May 5, 1993 constitutes a bar to 
Department of Veteran's Affairs compensation benefits based 
upon that period of service, other than health care benefits 
under Chapter 17, of Title 38, United States Code, to include 
whether the veteran was insane at the time of the commission 
of offenses.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a scar as the 
residual of a shrapnel wound to the chin.

5.  Entitlement to service connection for a psychiatric 
disorder, to include adjustment disorder with depressed mood.

6.  Entitlement to service connection for fatigue, headaches, 
insomnia, and an inability to concentrate, to include as due 
to undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for hypertension.

10.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a psychiatric disorder, to 
include adjustment disorder.

11.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a scar as the residual of a 
shrapnel wound to the chin.

12.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for alcohol dependence and 
polysubstance abuse.

13.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The appellant had a period of honorable active service from 
July 1983 to July 1987.  He had a second period of active 
service from November 1987 to May 1993, which was terminated 
by an other than honorable discharge for misconduct.

The issues on appeal were originally before the Board in 
February 2005 when they were remanded for additional 
evidentiary development.  

The issues of entitlement to health care benefits under 
Chapter 17, of Title 38, United States Code for treatment of 
alcohol dependence, polysubstance abuse and for a personality 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will inform the veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran's discharge from his second period of active 
duty service was due to willful and persistent misconduct and 
is considered to be under dishonorable conditions; the 
veteran was not insane while on active duty.  

2.  Tinnitus was not present during the veteran's first 
period of active duty service nor has currently existing 
tinnitus been casually linked to the veteran's first period 
of active duty service.  

3.  There is no competent evidence of record of the current 
existence of hypertension.

4.  The residuals of a shrapnel wound to the chin were 
incurred during the veteran's second period of active duty 
service.

5.  The preponderance of the evidence demonstrates that a 
psychiatric disorder, to include adjustment disorder with 
depressed mood, was linked to the veteran's second period of 
active duty service.

6.  There is no competent evidence of record linking chronic 
disabilities manifested by fatigue, headaches, insomnia, and 
inability to concentrate to the veteran's first period of 
active duty service.  

7.  Post-traumatic stress disorder is causally linked to the 
veteran's second period of active duty service.

8.  Hepatitis C was not present during active duty or for 
years thereafter nor has hepatitis C been causally linked to 
the veteran's first period of active duty service.  

9.  The veteran did not receive a bad conduct discharge for 
his second period of active duty service nor are any of the 
bars listed in 38 C.F.R. § 3.12(c) applicable.  

10.  There is no competent evidence of record documenting the 
current existence of hypertension nor is there competent 
evidence linking hypertension to the veteran's second period 
of active duty service.  

11.  The veteran has PTSD as a result of his second period of 
active duty service.

12.  The veteran has a scar as the residual of a shrapnel 
wound to the chin which occurred during his second period of 
active duty service.  


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service 
is a bar to VA compensation benefits.  38 U.S.C.A. § 5303 
(West  2002); 38 C.F.R. § 3.12 (2006). 

2.  Tinnitus was not incurred in or aggravated by the 
veteran's first period of active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Hypertension was not incurred in or aggravated by the 
veteran's first period of active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A scar as the residual of a shrapnel wound to the chin 
was not incurred in or aggravated by the veteran's first 
period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  A psychiatric disorder, to include adjustment disorder 
with depressed mood,                        was not incurred 
in or aggravated by the veteran's first period of active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

6.  A disorder manifested by fatigue, headaches, insomnia, 
and an inability to concentrate, to include as due to 
undiagnosed illness was not incurred in or aggravated by the 
veteran's first period of active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's first period of active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

8.  Hepatitis C was not incurred in or aggravated by the 
veteran's first period of active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

9.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for hypertension is not 
warranted.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2006); 38 
C.F.R. §§ 3.12, 3.360 (2006).

10.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for PTSD is warranted.  38 
U.S.C.A. §§ 101, 5107, 5303 (West 2006); 38 C.F.R. §§ 3.12, 
3.360 (2006).

11.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a scar as the residual of a 
shrapnel wound to the chin is warranted.  38 U.S.C.A. §§ 101, 
5107, 5303 (West 2006); 38 C.F.R. §§ 3.12, 3.360 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in October 2001 
and March 2005 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and the responsibilities of the 
veteran and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 


Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. 


Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's direct service connection claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claim 
based on his status as a veteran as defined by 38 C.F.R. § 
3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

With regard to the veteran's claims of entitlement to health 
care benefits under Chapter 17, Title 38, United States Code, 
the Board notes the veteran has not been provided with any 
VCAA notice.  The Board finds, however, that there is no 
indication in the VCAA that Congress intended the act to 
revise the unique, specific claim provisions of Chapter 17, 
Title 38 of the United States Code.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  




Whether the character of the appellant's service from 
November 16, 1987 to May 5, 1993 constitutes a bar to 
Department of Veteran's Affairs compensation benefits based 
upon that period of service, other than health care benefits 
under Chapter 17, of Title 38, United States Code, to include 
whether the veteran was insane at the time of the commission 
of offenses.

Analysis

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 
Section 101(2) of the U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  An 
other than honorable-conditions discharge based upon 
conviction of a felony is considered to have been issued 
under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(3).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

The service personnel records reveal that, in August 1988, 
the veteran received Commanding Officer's Non-Judicial 
Punishment due to the wrongful use of a controlled substance 
(cocaine).  Punishment consisted of forfeiture of $450.00 per 
month for two months, reduction in rate and 45 days of 
restriction and extra duty.  In February 1993, the veteran 
again received Commanding Officer's Non-Judicial Punishment 
due to the wrongful use of a controlled substance (cocaine).  
Punishment consisted of forfeiture of one half pay for two 
months, reduction in rate and 45 days of restriction and 
extra duty.  In March of 1993, it was recommended that the 
veteran be administratively discharged because of the Non-
Judicial Punishments of August 1988 and February 1993.  The 
veteran's service with the Navy was terminated in May 1993 
with an Other Than Honorable Discharge for his second period 
of active duty service from November 1987 to May 1993.  

An August 1998 VA administrative decision held that that the 
appellant's discharge for his second period of active duty 
service from November 16, 1987 to May 5, 1993 was a bar to 
all benefits, other than health care as authorized by 38 
U.S.C. Chapter 17, because it was issued under dishonorable 
conditions based on the veteran's misconduct.  It was noted 
that he received two non-judicial punishments due to wrongful 
use of a controlled substance (cocaine).  The RO found that 
the veteran's misconduct during his time in service was 
willful and persistent and that the offenses which warranted 
his discharge were not minor.  

The Board finds the evidence of record demonstrates that the 
veteran's other than honorable discharge for his second 
period of active duty service from November 1987 to May 1993 
was because of willful and persistent misconduct.  Willful 
and persistent misconduct includes a discharge under other 
than honorable conditions, if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).  As to the circumstances underling the character 
of the appellant's discharge, the fact that the veteran 
continued to abuse a controlled substance after being 
previously convicted and severely punished for the same 
offense demonstrates a willful and persistent pattern of 
conduct of offenses.  In regard to the minor-offense 
exception provided by 38 C.F.R. § 3.12(d)(4), the Court in 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined 
that "offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance...could 
not constitute a minor offense."  As such, the Board finds in 
this case that the appellant's misconduct due to drug abuse, 
namely cocaine, is the type of offense that would interfere 
with his military duties, and indeed preclude their 
performance.  Therefore, this offense cannot constitute a 
minor offense.  Id.; see also Cropper v. Brown, 6 Vet. App. 
450, 452-453 (1994).  Consequently, his discharge must be 
considered as having been under dishonorable conditions.  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 
20-97 (holding that the term "constitutionally 
psychopathetic" was synonymous with psychopathetic 
personality (antisocial personality disorder).  Consulting 
various well-accepted legal authority, VA General Counsel has 
noted that the term insanity was more or less synonymous with 
"psychosis."  VAOPGCPREC 20-97.

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

The veteran has argued that he was insane at the time he 
committed the drug offense in 1993.  However, he has not 
offered any competent evidence to support this allegation.  
The only evidence of record which indicates that the veteran 
was insane when he used cocaine in 1993 is the veteran's own 
allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of any insanity is without probative value. 

There is competent evidence of record which indicates that 
the veteran was not insane during his second period of active 
duty service.  In July 2006, the Board requested that a 
medical opinion be obtained, in part, to determine if it was 
at least as likely as not that the veteran was insane as 
defined under 38 C.F.R. § 3.354(a) at the time of a January 
1993 urinalysis which disclosed that the veteran used 
cocaine.  The VA physician reviewed all the evidence in the 
claims file and produced a report in September 2006.  The 
examiner observed that, between June 1986 and January 1987, 
the veteran had been seen several times for psychiatric 
complaints while on active duty.  The examiner noted that 
there was no evidence that the veteran had received 
psychotropic medications.  The examiner also found that the 
veteran had not been exposed to an extreme traumatic stressor 
during his first period of active duty service which was a 
necessary initial criterion to support a diagnosis of PTSD.  
The physician specifically opined that there was no evidence 
to suggest that the veteran was insane as defined by 
38 C.F.R. § 3.354(a) at the time of the January 1993 
urinalysis which disclosed that the veteran had used cocaine.  
There is no competent evidence of record which indicates that 
the veteran was insane at any time during his active duty 
service.  The Board finds the preponderance of the evidence 
of record supports a finding that the veteran was not insane 
at the time of the January 1993 urinalysis.  

Based on the above, the Board finds the veteran's discharge 
precludes payment of VA compensation benefits for any 
disability incurred during his second period of active duty 
service.  38 C.F.R. § 3.12(a).

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).




General service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Entitlement to service connection for tinnitus

The Board finds that service connection is not warranted for 
tinnitus as there is no competent evidence of record which 
links currently existing tinnitus to the veteran's first 
period of active duty service.  

The service medical records were negative as to complaints 
of, diagnosis of or treatment for tinnitus during the 
veteran's first period of active duty service.  No pertinent 
abnormalities were noted on the report of the exit 
examination conducted in June 1987.  The veteran denied 
having or ever having had problems his ears or his hearing on 
a Report of Medical History he completed in June 1987.  

The service medical records were negative as to complaints 
of, diagnosis of or treatment for tinnitus during the 
veteran's second period of active duty service.  

At the time of an April 1998 VA audiological examination, the 
veteran's main complaint was constant bilateral tinnitus 
which began in March 1991.  The veteran reported that both 
his ear drums were ruptured when he was exposed to the 
accidental firing of a machinegun during Operation Desert 
Storm.  The veteran also worked in the galley of a ship for 
six years.  The diagnosis was that the veteran reported 
bilateral constant tinnitus.  An evaluation by an ear, nose 
and throat specialist was recommended to determine the 
etiology of the veteran's bilateral constant tinnitus.  

A December 1998 clinical record indicates the veteran 
reported he had had tinnitus since the Gulf War.  

A January 1999 VA clinical record indicates that the veteran 
reported he had both ear drums blown out during Desert Storm 
and that he had constant ringing.  

The Board finds that there is no competent evidence of record 
linking the currently diagnosed tinnitus to the veteran's 
first period of active duty service.  No health care 
professional has provided an opinion which demonstrates that 
the currently existing tinnitus began between July 1983 and 
July 1987.  

Furthermore, the evidence of record in the form of the 
veteran's own reports of tinnitus symptomatology indicates 
that the disability started after he was exposed to the 
firing of a machinegun in October 1990 during his service 
which has been determined to have been under other than 
honorable conditions.  The veteran is a lay person and is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran is competent, 
however, to describe when he began to experience ringing in 
his ears.  Competent lay evidence is any evidence not 
requiring the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2).  Statements from the veteran can be used only to 
provide a factual basis upon which a determination could be 
made that a particular injury occurred in service, not to 
provide a diagnosis or a medical opinion linking that in-
service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In the 
current case, the Board finds that the evidence of record 
indicates that the tinnitus was not present during the 
veteran's first period of active duty service

The Board notes that the examiner who conducted the April 
1998 audiological examination noted the presence of tinnitus 
and found that an opinion from an nose and throat specialist 
was recommended to determine the etiology of the tinnitus.  
Such opinion was not obtained.  The Board finds, however, 
that the evidence of record is adequate to accurately 
adjudicate this claim.  Any opinion obtained which attempts 
to link currently existing tinnitus to the veteran's first 
period of active duty service would be based purely on 
speculation as there is no objective evidence of the 
disability during that period of service and the veteran's 
own accounts of when the tinnitus symptomatology occurred 
contradict a finding that the symptomatology began during the 
first period of active duty service.  

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Entitlement to service connection for hypertension

Factual Background

A clinical record dated in October 1986 indicates the veteran 
had been advised to have a blood pressure check by a nurse at 
the time of a recent hospitalization.  He was told that he 
might have increased blood pressure.  Blood pressure was 
recorded at that time as being 132/90.  The assessment was 
possible hypertension.  Subsequent readings taken in December 
1986 were 156/92 and 148/90.  Hypertension was not diagnosed 
at that time.  

A November 1986 emergency room record indicates that blood 
pressure was recorded as 154/104.  The assessment was viral 
gastritis.  Hypertension was not diagnosed.  

Clinical evaluation of all systems was normal at the time of 
the June 1987 separation examination.  

On a Report of Medical History the veteran completed in June 
1987, he reported that he had or had had high or low blood 
pressure.  An annotation to the document indicates that the 
veteran had had isolated increases in blood pressure in the 
past without medication being prescribed.  Hypertension was 
not included as a diagnosis.  

The veteran denied having or ever having had hypertension on 
a Report of Medical History he completed in October 1987.  
Clinical evaluation of all systems at the time of the October 
1987 entrance examination was normal.  Blood pressure was 
recorded as being 120/80.  

In September 1990, the veteran's blood pressure was taken 
several times over a five day period.  It was noted that the 
average diastolic reading was 90.  The assessment was normal 
tensive with some increase in blood pressure readings.  

A November 1991 dental questionnaire indicates that the 
veteran denied having hypertension at that time.  

In February 1993, the veteran completed a dental 
questionnaire wherein he denied having hypertension.  

On a Report of Medical History completed by the veteran in 
March 1993, the veteran denied having or ever having had 
hypertension.  Clinical evaluation of all pertinent systems 
was normal at the time of the March 1993 separation 
examination.  Blood pressure was 137/84.  

At the time of a May 1998 VA heart and hypertension 
examination it was noted that the veteran's blood pressure 
was 124/76 sitting, 140/96 standing and 132/80 while lying 
down.  The diagnosis was normotensive.  

An August 2000 VA clinical record indicates that the veteran 
reported he had been told he was borderline hypertensive.  

At the time of the March 2001 VA examination, blood pressure 
was recorded as 130/110 seated, 130/104 standing and 120/90 
reclining.  Hypertension was not included as a diagnosis.  

Analysis

The Board finds that service connection is not warranted for 
hypertension as there is no competent evidence of record 
documenting the current existence of hypertension.  The post-
service medical records are devoid of any diagnosis of 
hypertension.  Furthermore, at the time of the May 1998 heart 
examination, it was determined that the veteran was 
normotensive.  

The only evidence of record which indicates that the veteran 
currently has hypertension is his own allegations and the 
annotations of his reports of having the disability which 
were included in the service medical records.  As a lay 
person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
hypertension is without probative value.  With regard to the 
annotations of the presence of hypertension based on the 
veteran's self-reported history, the Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  No health 
care provider has provided an opinion indicating that the 
veteran currently experiences hypertension.  

The Board finds that there is no competent evidence of record 
documenting the current existence of hypertension.  The Court 
has held that, in the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Entitlement to service connection for a scar as the residual 
of a shrapnel wound to the chin

Analysis

The veteran has claimed that he currently has a scar which 
was incurred during his second period of active duty service 
when the vehicle he was riding in was accidentally fired on 
by friendly forces.  

An October 1990 service medical record reveals that the 
veteran sought treatment for a shrapnel injury to the chin 
due to the discharge of fifty caliber machinegun.  

At the time of an April 1998 VA general medical examination, 
the veteran reported that he was hit in the chin by a piece 
of shrapnel.  The laceration required treatment with tape but 
not stitches.  He reported that he had not had any problems 
with his chin since that time and it had healed without 
sequelae.  The veteran reported that the scar was not 
disfiguring nor did it cause pain, discomfort, or difficulty 
with speech or eating.  Physical examination revealed an 
irregular shaped scar from the lip edge town toward the 
center of the chin which measures 3. centimeters in length.  
The scar was soft and not visible until the veteran tightened 
the skin across his chin.  The scar did not affect the 
veteran's speech or eating.  It was asymptomatic and 
non-disfiguring.  The diagnosis was residual scar to the 
front of the chin secondary to a small piece of shell 
fragment which was asymptomatic.  The scar was not 
disfiguring.  

At the time of a March 2001 VA examination, the veteran did 
not provide any relevant information pertaining to a scar on 
his chin.  The examiner determined that physical examination 
revealed that the face was without scar or deformity.  

Initially, the Board notes that there is a question as to 
whether the veteran currently has a scar which was the 
residual of a shrapnel wound to the chin.  As noted at the 
time of the April 1998 VA examination, a scar was only 
present when the veteran stretched the skin across his chin.  
At the time of the most recent VA examination in March 2001, 
the examiner did not even find evidence of a scar.  

Even if the Board concedes that the veteran currently has a 
scar which is the residual of a shrapnel wound to the chin, 
service connection for compensation purposes cannot be 
granted.  The injury occurred in October 1990 during the 
veteran's second period of active duty service.  As noted 
above, the Board has determined that the veteran's Other Than 
Honorable Discharge from his second period of active duty 
service was under dishonorable conditions and is a bar to VA 
compensation benefits.  There is no evidence of record 
indicating that the veteran received a shrapnel wound or any 
other injury to his chin which occurred during his first 
period of active duty service.  The veteran has not alleged 
such fact pattern.  

As this claim for benefits has its genesis in an injury which 
occurred during the veteran's second period of active duty 
service for which his discharge was under dishonorable 
conditions, service connection for compensation purposes must 
be denied as a matter of law.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Entitlement to service connection for a psychiatric disorder, 
to include adjustment disorder with depressed mood

Analysis

There is competent evidence of record of the presence of 
psychiatric disorders during the veteran's first period of 
active duty service.  

In June 1986, the veteran complained, in part, of headaches, 
insomnia and tension.  The diagnosis was stress related 
dyspepsia.  The stress was reported by the veteran as due to 
an increased workload onboard his ship.  A separate clinical 
record dated the same month indicates the veteran reported 
problems with insomnia for three weeks.  He had a past 
history of the same symptoms when under stress since 
childhood.  The veteran reported that his stress had been 
present since reporting on board ship two years prior and had 
been increasing.  

In October 1986, the veteran complained of several occasions 
of insomnia for the past 12 months.  He had a past history of 
the same problems at the age of 16.  It did not appear to the 
examiner that the veteran was tired or deprived of sleep but 
he did seem tense and restless.  The assessment was stress 
reaction.  A separate clinical record dated the same month 
indicates that the veteran had joined a health club and had 
reportedly slept well for the past two nights.  He admitted 
to concerns in his personal life concerning marriage.  The 
assessment was resolved stress reaction. 

A January 1987 clinical record reveals that the veteran 
reported he was considering suicide.  His mother had recently 
been admitted for depression/nervous breakdown and he was 
having difficulties with his girlfriend who was his former 
fiancée.  He had difficulties coping with the attitudes of 
his coworkers and superiors on board ship.  The impression 
was adjustment disorder with depressed mood.  

The veteran was hospitalized overnight in January 1987.  He 
presented with complaints of a three month history of fitful 
sleep, irritability, and depressed mood, relating to his 
mother's nervous breakdown and his deteriorating relationship 
with his fiancée.  The veteran was hospitalized overnight.  
The discharge diagnosis was adjustment disorder with 
depressed mood which had improved.  

A separate clinical record dated in January 1987 indicates 
the veteran reported a three to four month pattern of 
difficulty relating effectively within both his work and home 
settings.  He had become more irritable, fitful of sleep and 
was increasingly labile of affect.  His focus was 
increasingly directed to a need to extricate himself from his 
current assignment.  The impression was adjustment disorder 
with mixed emotional features (anxiety and depression) which 
had been treated and improved.  It was noted that the veteran 
had an occupational problem complicated by an underlying 
regression to persistent passive aggressive personality 
traits.  

There is also competent evidence of record of the current 
existence of psychiatric disorders.  There are numerous 
clinical and hospitalization records dated subsequent to the 
veteran's discharge which indicate that he has been diagnosed 
at various times as having mental disorders including PTSD, 
depression secondary to PTSD, intermittent explosive 
disorder, probable impulse control disorder, and dysthymia.  

At the time of an April 1998 VA mental disorders examination, 
the veteran reported that he was generally nervous.  He 
informed the examiner of his experiences in Saudi Arabia 
including having to wear special clothing to protect against 
chemical weapon attacks, traveling in a Blazer when a bullet 
smashed into the vehicle and hit the man sitting next to the 
veteran in the shoulder.  The veteran was hit with shrapnel 
from the bullet.  The person who was shot lived.  The Axis I 
diagnoses were alcohol and polysubstance abuse in remission 
and depressive disorder, not otherwise specified with 
anxiety.  An Axis II diagnosis of personality disorder not 
otherwise specified with dependent features was also made.  

A December 1999 VA clinical record includes a pertinent 
assessment of PTSD/depression due to side effects of 
Interferon medication.  

At the time of an April 2000 Persian Gulf Registry 
examination, it was noted that the veteran had a history of 
depression intermittently since the end of 1990.  

An August 2000 VA clinical record includes assessments of 
PTSD, depression secondary to PTSD and maybe an anxiety 
disorder.  The examiner wanted to rule out anxiety disorder 
secondary to PTSD.  

A Social Security record dated in December 2000 includes a 
diagnosis of depression secondary to PTSD.  

At the time of a March 2001 VA examination, the veteran 
complained of depression and being unable to focus well with 
increased stress.  It was noted that the VA medical records 
document that the veteran was diagnosed with PTSD and 
recurrent moderate major depression.  The pertinent diagnoses 
were PTSD and major depression.  

A May 2001 discharge summary includes Axis I diagnoses of 
intermittent explosive disorder with homicidal ideations, 
PTSD and major depression secondary to PTSD and possible 
hepatitis C virus therapy.  The only reported PTSD stressor 
was that the veteran was a victim of a friendly fire 
incident.  

A hospitalization record dated in May 2001 includes diagnoses 
of PTSD and major depression secondary to PTSD.  An addendum 
to the record includes the annotation that much of the 
veteran's mood may be iatrogenic secondary to hepatitis C 
therapy.  

A December 2002 VA clinical record includes a diagnostic 
impression that the veteran met the DSM-IV criteria for PTSD.  
The examiner opined that the veteran's difficulty with PTSD 
appeared to be specific to his combat experiences during the 
Persian Gulf war and had persisted since the war.  The other 
diagnostic impressions were major depressive disorder, 
polysubstance abuse by history and rule out intermittent 
explosive disorder.  

A February 2003 private medical record includes diagnoses of 
PTSD and dysthymia.  The reported stressors all occurred 
during the veteran's second period of active duty service.  
The examiner opined that, based on the veteran's self-report, 
he had difficulty adjusting after the Gulf War and that his 
trauma-related symptoms had exacerbated over time.  

While there is competent evidence of psychiatric disorders 
during the veteran's first period of active duty service and 
competent evidence of the current existence of psychiatric 
disorders, the Board finds that the preponderance of the 
competent evidence of record weighs against a finding that 
the veteran currently experiences a chronic psychiatric 
disability which was causally linked to the veteran's first 
period of active duty service.  

In April 2000, a VA nurse practitioner wrote that the veteran 
had been diagnosed with PTSD, major depressive disorder and 
amphetamine abuse which had been in remission since January 
1998.  The author had been treating the veteran since 
November 1998.  The author opined that the veteran suffered 
from PTSD/major depressive disorder symptoms including 
service-related nightmares, intrusive thoughts, depressed 
mood, sleep disturbance, anxiety, agitation, anger, 
interpersonal conflicts at home and work, and generalized 
hypervigilance.  The author wrote that the symptoms had been 
in existence since 1987 when the veteran was on active duty.  
When this evidence is read in a light most favorable to the 
veteran it demonstrates that the author has found the veteran 
had had continuous psychiatric symptomatology since the time 
of his first period of active duty service.  An inference is 
that the author was linking the PTSD/major depressive 
disorder to that period of service.  This document provides 
some competent evidence linking a currently existing chronic 
psychiatric disorder to the veteran's first period of active 
duty service.  

The Board finds, however, that the probative value of the 
April 2000 statement is outweighed by the probative value of 
an expert medical opinion which was obtained in September 
2006.  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In September 2006, the Board obtained an expert opinion 
regarding the veteran's claimed mental disorders.  The 
examiner provided synopses of the pertinent medical records 
from the veteran's first period of active duty.  The examiner 
noted that there was no evidence to suggest that the veteran 
was receiving psychotropic medications during his first 
period of active duty service.  He also opined that the 
veteran was not exposed to an extreme traumatic stressor 
involving direct personal experience of an event that 
involved actual or threatened death or serious injury, or 
other threat to the physical integrity of another person or 
learning about unexpected or violent death, serious harm, or 
threat or death or injury experienced by a family member or 
other close associate.  The examiner noted that this was 
necessary criterion to support establishing a diagnosis for 
PTSD according to the Diagnostic and Statistical Manual of 
Mental Disorders - Fourth Edition (DSM-IV).  The examiner 
found that there was no evidence to suggest that the veteran 
incurred PTSD or major depressive disorder as the result of 
his first period of service.  The fact that the veteran went 
on sick calls in June 1986 and October 1986 did not support 
either mental condition as occurring, although the veteran 
did describe his problems as related to particular life 
circumstances which he found stressful.  The veteran was 
hospitalized in January 1987 for an adjustment disorder that 
was triggered by specific life stressors.  Job satisfaction 
and/or family or relationship problems were described as the 
precipitating events.  The examiner noted that adjustment 
disorders were diagnosed when the patient's distressing 
symptoms were expected to resolve once the stressors were 
removed and/or as a result of the learning better coping 
skills to adapt to the stressful situations.  The examiner 
reported that the veteran did receive supportive 
psychotherapy during the hospitalization in early 1987 with a 
focus on problem solving to alleviate his distress related to 
life circumstances.  The examiner observed that the veteran 
was discharged from active duty and able to reenlist in the 
Navy and that the second period of active duty was 
characterized by a more successful career than the first 
period of active duty with the exception of testing positive 
for cocaine.  The examiner opined that this provided further 
evidence that PTSD and/or major depressive disorder were not 
pre-existing conditions that originated during the veteran's 
first period of service.  The examiner opined, therefore, 
that the conditions were not permanently aggravated 
(permanently increased in severity beyond the natural 
progression) by his first period of service.  The examiner 
further noted that the veteran's adjustment disorder had 
manifested during his first period of service and, by 
definition, was a transient and temporary condition that 
should last no longer than six months.  The examiner found 
that the veteran's subsequent re-enlistment with successful 
active duty and no further evidence of similar problems 
further supports the transient nature of the veteran's 
symptoms of distress secondary to life circumstances during 
his first enlistment.  The examiner opined that there was no 
evidence that the veteran had had PTSD, major depressive 
disorder or other psychiatric disorder except persistent 
passive aggressive personality traits during the first period 
of service.  

The Board places greater probative weight on the findings of 
the expert who prepared the September 2006 examination 
report.  This examination was based on a review of all the 
evidence in the claims file and the examiner supported his 
opinions with specific examples from the veteran's clinical 
records.  The author of the April 2000 note did not indicate 
that she had access to and had reviewed the claims file.  The 
Court has held that post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Additionally, the author of 
the September 2006 VA examination report is a physician and 
the author of the April 2000 note is a nurse practitioner.  
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The Board further finds that the April 2000 letter is based 
on an inaccurate factual background.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  The service medical records from the 
veteran's second period of active duty service do not 
demonstrate the chronic presence of the symptomatology noted 
by the author.  The veteran denied having or ever having had 
nervous problems of any sort at the time he completed a 
Report of Medical History in October 1987.  Additionally, 
clinical evaluation of all pertinent systems, including 
psychiatric, was normal at the time of the October 1987 
entrance examination.  The veteran completed dental 
questionnaires in January 1989, November 1991 and February 
1993 wherein he denied nervousness.  On a Report of Medical 
History completed by the veteran in March 1993, he denied 
having or ever having had nervous troubles of any sort.  He 
annotated the document to indicate that he did not have any 
complaints and considered himself in good health.  Clinical 
evaluation of all pertinent systems, including psychiatric, 
was normal at the time of the March 1993 separation 
examination.  

The Board further notes that, as set out above, there is 
other competent evidence of record which attributes the 
mental problems to his treatment for hepatitis C or as 
secondary to PTSD.  The Board finds, however, as set out in 
this decision, that service connection is not warranted for 
compensation purposes for the veteran's hepatitis C and PTSD.  
This evidence also provides cumulative probative weight to a 
finding that the current mental disorders were not due to the 
veteran's first period of active duty service.  

The Board finds that service connection is not warranted for 
a psychiatric disorder with depressed mood as the 
preponderance of the competent evidence of record indicates 
that there is no causal link between a currently existing 
psychiatric disorder and the veteran's first period of active 
duty service, and the veteran's discharge from his second 
period of service was under dishonorable conditions 
precluding compensation for any disability incurred during 
that time.  

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Entitlement to service connection for PTSD

Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Analysis

In the current case, the Board notes there is competent 
evidence of record documenting the presence of PTSD.  A March 
1999 VA clinical record includes the annotation that the 
veteran had PTSD related to his Desert Storm experience.  It 
was noted that the veteran had been in combat.  An August 
2000 VA clinical record includes an assessment of PTSD and 
depression secondary to PTSD.  The only reported stressors 
were the incident involving friendly fire and being fired on 
with mortars and rockets while in the Persian Gulf.  At the 
time of a March 2001 VA examination, a diagnosis of PTSD was 
made.  A May 2001 Discharge Summary includes Axis I 
diagnoses, in part, of PTSD.  The only reported stressor was 
that the veteran was a victim of friendly fire.  A December 
2002 VA clinical record includes a diagnostic impression that 
the veteran met the DSM-IV criteria for PTSD.  The examiner 
opined that the veteran's difficulty with PTSD appeared to be 
specific to his combat experiences during the Persian Gulf 
war and had persisted since the war.  The other diagnostic 
impressions were major depressive disorder, polysubstance 
abuse by history and rule out intermittent explosive 
disorder.  A February 2003 private medical record includes 
diagnoses of PTSD and dysthymia.  The reported stressors all 
occurred during the veteran's second period of active duty 
service.  The examiner opined that, based on the veteran's 
self-report, he had difficulty adjusting after the Gulf War 
and that his trauma related symptoms had exacerbated over 
time.  A separate VA clinical record dated in February 2003 
indicates that the veteran reported he was not in combat but 
was wounded by friendly fire.  The examiner found that the 
veteran met the criteria for PTSD.  

Significantly, the stressor noted as the cause of the PTSD in 
the medical evidence which references the disability is 
consistently reported as having occurred during Operation 
Desert Storm.  This military activity occurred during the 
veteran's second period of active duty service which the 
Board has determined the veteran was discharged from under 
dishonorable conditions.  

The Board notes that in December 2000, the veteran submitted 
a statement setting out his alleged stressors from his first 
period of active duty service.  The stressors consisted of 
being inadequately trained to be a cook and having a whole 
ship's crew giving him a hard time due to the poor cooking; 
problems with dealing with another sailor who blamed the 
veteran for his mistakes; problems with his fiancée/wife who 
left him for another man while the veteran was away; and 
being harassed by officers who were conducting galley 
inspections.  The Board finds, however, that there is no 
competent evidence of record which includes a diagnosis of 
PTSD based on these stressors.  The Board further notes that 
the report of the September 2006 medical expert includes the 
author's opinion that the veteran was not exposed to a 
sufficient stressor to warrant a diagnosis of PTSD during the 
first period of service.  This opinion was based on an 
examination of all the evidence of record including a review 
of the service medical records.  

The only evidence of record which links currently existing 
PTSD to the veteran's first period of active duty service is 
the veteran's own allegations.  As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of PTSD is without probative 
value. 

As there is no competent evidence of record linking PTSD to 
the veteran's first period of active duty service on any 
basis, and as payment of compensation for disabilities which 
began during the veteran's second period of service is 
precluded by law, the Board finds that service connection for 
compensation purposes is not warranted for PTSD.  

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Entitlement to service connection for fatigue, headaches, 
insomnia, and inability to concentrate, to include as due to 
undiagnosed illness.

Criteria 

Service connection could also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).  On December 27, 2001, the President signed 
into law H.R. 1291, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, 
which contains, among other things, new provisions relating 
to Persian Gulf veterans.  Section 202 of this statute 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome, as well as any diagnosed illness 
that the VA Secretary determines by regulation to be service 
connected.  These changes in law became effective on March 1, 
2002.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period. 38 C.F.R. § 3.317(a)(3).  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Analysis

With regard to the veteran's allegations that he currently 
experiences disabilities manifested by fatigue, headaches, 
insomnia and an inability to concentrate due to an 
undiagnosed illness as a result of his service in the Persian 
Gulf, the Board finds that his claim for compensation is 
barred based on the character of the veteran's discharge 
during his second period of active duty service.  The 
veteran's second period of active duty service began prior to 
the Persian Gulf war.  

The Board notes there is evidence in the service medical 
records from the veteran's first period of active duty 
service which indicates the presence of some of the claimed 
symptomatology.  

The veteran reported that he had occasional insomnia at the 
time he completed a February 1983 Report of Medical History.  

In December 1984, the veteran complained of headaches, 
malaise and a run down feeling.  The impression was possible 
viral syndrome with gastritis.  

In June 1986, the veteran complained, in part, of headaches, 
insomnia and tension.  The diagnosis was stress-related 
dyspepsia.  The stress was related to an increased workload 
onboard his ship.  A separate clinical record dated the same 
month indicates the veteran reported problems with insomnia 
for three weeks.  He had a past history of the same symptoms 
when under stress since childhood.  The veteran reported that 
his stress had been present since reporting on board ship two 
years prior and had been increasing.  

In September 1986, the veteran complained, in part, of 
headache and malaise.  The assessment was viral syndrome.  

In October 1986, the veteran complained of several occasions 
of insomnia for the past 12 months.  He had a past history of 
the same problems at the age of 16.  It did not appear to the 
examiner that the veteran was tired or deprived of sleep but 
he did seem tense and restless.  The assessment was stress 
reaction.  A separate clinical record dated the same month 
indicates that the veteran had joined a health club and had 
slept well for the past two nights.  He admitted to concerns 
in his personal life concerning marriage.  The assessment was 
resolved stress reaction. 

In November 1986, the veteran complained of nausea and muscle 
pain.  The assessment was viral gastritis.  A separate record 
dated the same month included complaints of a three day 
history of malaise, fatigue, headache.  The assessment was 
infectious mononucleosis.  

The veteran was hospitalized overnight in January 1987.  He 
presented with complaints of three month history of fitful 
sleep, irritability, depressed mood, relating to his mother's 
nervous breakdown and his deteriorating relationship with his 
fiancée.  The veteran was hospitalized overnight.  The 
discharge diagnosis was adjustment disorder with depressed 
mood which had improved.  

A separate clinical record dated in January 1987 indicates 
the veteran reported a three to four month pattern of 
difficulty relating effectively within both his work and home 
settings.  He had become more irritable, fitful of sleep and 
was increasingly labile of affect.  His focus was 
increasingly directed to a need to extricate himself from his 
current assignment.  The impression was adjustment disorder 
with mixed emotional features (anxiety and depression) which 
had been treated and improved.  It was noted that the veteran 
had an occupational problem complicated by an underlying 
regression to persistent passive aggressive personality 
traits.  

In June 1987, the veteran complained, in part, of fatigue.  
The assessment was viral syndrome.  

On a Report of Medical History the veteran completed in June 
1987, he reported that he had or had had headaches and 
trouble sleeping.  An annotation indicates the veteran 
reported he had insomnia.  He also had occasional headaches 
which were reportedly not a big problem.  

Clinical evaluation of all systems was normal at the time of 
the June 1987 separation examination.  

To the extent that the veteran is claiming that he currently 
experiences fatigue, headaches, insomnia and an inability to 
concentrate which is directly due to his first period of 
active duty service, the Board finds that there is no 
competent evidence of record linking any of these 
disabilities to the symptomatology noted during the veteran's 
period of service from July 1983 to July 1987.  

The Board finds there is competent evidence of record which 
links the claimed symptomatology to the treatment the veteran 
received for hepatitis C.  As demonstrated below, the Board 
finds that service connection is not warranted for hepatitis 
C.  

A March 1999 VA clinical record indicates that the veteran 
complained, in part, of persistent fatigue.  The assessment 
was that the symptoms were compatible with chronic hepatitis 
or PTSD but it was hard to separate the two.  

A May 1999 VA clinical record demonstrates the veteran had 
been receiving medication for hepatitis C for two weeks.  His 
chief complaints were muscle aches, joint pain, fatigue, and 
an inability to sleep.  The assessment was chronic hepatitis 
C without mention of hepatic coma.  

At the time of an April 2000 Persian Gulf Registry 
examination, the veteran denied any physical problems that my 
be caused by Persian Gulf syndrome.  He did think he had 
mental problems which were caused by his service in the 
Persian Gulf.  The assessment was Persian Gulf Registry 
examination.  

A January 2001 letter from a VA social worker indicates that 
the veteran was receiving chemotherapy for hepatitis C which 
was causing sleep problems, interfered with memory, and 
triggered anger, pain and fatigue.  

A June 2001 letter from a VA physician indicates that the 
author noted that the veteran had reported a number of common 
side effects he had as a result of Rebetron treatment for 
hepatitis C.  The side effects included headache, fatigue, 
flu-like symptoms, and muscle and joint pains.  The author 
also noted that Rebetron had direct effects on psychiatric 
disorders and could cause insomnia, irritability, depression, 
emotional lability, impaired concentration and nervousness.  

As there is no competent evidence of record linking fatigue, 
headaches, insomnia, and an inability to concentrate to the 
veteran's first period of active duty on a direct basis and 
as the discharge the veteran received from his second period 
of active duty service was under dishonorable conditions, 
precluding a grant of service connection for compensation 
purposes for any disability which began between November 1987 
and May 1993 (including the time the veteran served in the 
Persian Gulf), the Board finds that service connection is not 
warranted for fatigue, headaches, insomnia, and an inability 
to concentrate.  

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Entitlement to service connection for hepatitis C. 

Hepatitis C was not present during active duty or for years 
after the veteran's discharge nor has hepatitis C been linked 
to the veteran's first period of active duty service.  

The service medical records were negative as to complaints 
of, diagnosis of or treatment for hepatitis C.  

The first competent evidence of record of the presence of 
hepatitis C is dated many years after the veteran's 
discharge.  

A December 2000 clinical record indicates that the veteran 
reported he had hepatitis C which had its onset in October 
2000.  

At the time of a March 2001 VA examination, the veteran 
reported that he was diagnosed with hepatitis C in 1998.  His 
symptoms consisted of significant fatigue and abnormal liver 
function studies.  The veteran reported that he was not aware 
of how he contracted hepatitis C but did indicate that 
intravenous drug use and sexual activity were potential 
sources.  The pertinent diagnosis was active hepatitis C.  

A December 2002 VA clinical record includes the annotation 
that the veteran had hepatitis C which was first diagnosed in 
1999.  

Significantly, there is no competent evidence of record 
linking the currently existing hepatitis C to the veteran's 
first period of active duty service.  The only evidence of 
record which indicates in any way that the currently existing 
hepatitis C was incurred in or aggravated by his first period 
of active duty service is the veteran's own allegations.  As 
a lay person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
hepatitis C is without probative value. 

As there is no competent evidence of record of the presence 
of hepatitis C during the veteran's first period of active 
duty service nor any competent evidence of record linking 
currently existing hepatitis C to the veteran's first period 
of active duty, service connection for compensation purposes 
is not warranted for hepatitis C.  

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).


Chapter 17 benefits general criteria and analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).

Where an individual's discharge or release is considered to 
have been issued under dishonorable conditions under the 
provisions of 38 C.F.R. § 3.12, that individual is not 
eligible for VA benefits other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  See 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a), 3.360(a).

However, in order to be eligible for health care and related 
benefits authorized by Chapter 17 of Title 38 U.S.C.A., the 
disability must have been incurred or aggravated during 
active service in the line of duty. 38 C.F.R. § 3.360(a).

Eligibility for such health care and related benefits is 
determined by the same criteria used in determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c).  
Specifically, such health care and related benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies. 
38 C.F.R. § 3.360(b).

In the current case as indicated above, the Board has found 
that the veteran's other than honorable discharge was under 
dishonorable conditions based upon persistent and willful 
misconduct under the criteria set out in 38 C.F.R. § 3.12(d).  
The Board finds that the veteran did not receive a bad 
conduct discharge and the Board further finds that none of 
the bars listed in 38 C.F.R. § 3.12(c) applies.  The Board 
finds, therefore, that the veteran is eligible for health 
care and related benefits authorized by Chapter 17 of Title 
38 U.S.C.A. provided, however, the evidence of record 
demonstrates that the disability must have been incurred or 
aggravated during active service in the line of duty.  


Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for hypertension.

Analysis

The Board finds that the veteran is not eligible for health 
care benefits under Chapter 17, of Title 38, United States 
Code for hypertension.  As found above, there is no competent 
evidence of the current existence of hypertension nor is 
there any competent evidence of record linking currently 
existing hypertension to the veteran's second period of 
active duty service in any way.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).




Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a psychiatric disorder, to 
include adjustment disorder.

Analysis

The Board finds that the veteran is entitled to health care 
benefits under Chapter 17, of Title 38 of the United States 
Code for treatment of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In the present case, the Board notes there is competent 
medical evidence diagnosing the current existence of PTSD.  
Numerous clinical records and reports of VA examinations 
include diagnoses of the disability.  Furthermore, the Board 
finds that there is credible supporting evidence that one of 
the veteran's claimed in-service stressors actually occurred.  
The service medical records document that the veteran sought 
treatment in October 1990 for a shrapnel injury to the chin 
which was reported to be due to the discharge of a fifty 
caliber machinegun.  Additionally, associated with the claims 
file is a January 2001 buddy statement wherein the author 
attests to the fact that he and the veteran were riding in a 
blazer when the vehicle was struck by friendly fire with 
fifty caliber bullets, hitting and seriously wounding one of 
the occupants in the shoulder.  The author indicated that the 
veteran was struck with glass, shrapnel and bone fragments.  
Finally, the Board finds that there is competent evidence of 
a link, established by medical evidence, between current 
symptomatology and the stressor involving the friendly fire 
incident.  Numerous clinical records and some of the reports 
of VA examinations have indicated that the veteran's PTSD was 
due to this stressor.  




Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a scar as the residual of a 
shrapnel wound to the chin.

Analysis

The Board finds that the veteran is entitled to health care 
benefits under Chapter 17, of Title 38 of the United States 
Code for treatment of the residual of a shrapnel wound to the 
chin.  

The Board finds there is competent evidence of record in the 
form of the October 1990 service medical record which 
indicated that the veteran sought treatment for a laceration 
on the chin which was due to the firing of a fifty caliber 
machinegun.  There is conflicting evidence as to the current 
existence of a scar on the chin.  As noted above, at the time 
of the April 1998 VA examination, physical examination 
revealed a scar on the chin which was visible when the 
veteran tightened the skin across his chin.  The diagnosis 
was residual scar to the front of the chin secondary to a 
small piece of shell fragment.  The Board notes that the 
examiner who conducted the March 2001 VA examination did not 
find any evidence of a scar or deformity of the face and did 
not provide any pertinent diagnosis.  The Board finds the 
evidence as to the current existence of residuals of a 
shrapnel wound to the chin is in relative equipoise.  The 
Board finds, therefore, that the veteran does currently have 
residuals of a shrapnel wound to the chin.  The report of the 
April 1998 VA examination provides both competent evidence of 
the current existence of residuals of a shrapnel wound to the 
chin and also provides competent evidence of a link between 
the scar and the veteran's second period of active duty 
service.  


ORDER

The character of the appellant's service from November 16, 
1987 to May 5, 1993 constitutes a bar to Department of 
Veteran's Affairs compensation benefits based upon that 
period of service, other than health care benefits under 
Chapter 17, of Title 38, United States Code.  The appeal is 
denied.  

Service connection for tinnitus is not warranted.  The appeal 
is denied.  

Service connection for hypertension is not warranted.  The 
appeal is denied. 

Service connection for a scar as the residual of a shrapnel 
wound to the chin is not warranted.  The appeal is denied.  

Service connection for a psychiatric disorder, to include 
adjustment disorder with depressed mood, is not warranted.  
The appeal is denied.  

Service connection for fatigue, headaches, insomnia, and 
inability to concentrate, to include as due to undiagnosed 
illness, is not warranted.  The appeal is denied.  

Service connection for PTSD is not warranted.  The appeal is 
denied.  

Service connection for hepatitis C is not warranted.  The 
appeal is denied.  

Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for hypertension is not 
warranted.  The appeal is denied. 

Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a psychiatric disorder, 
PTSD, is warranted.  The appeal is granted to that extent 
only.  

Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a scar as the residual of a 
shrapnel wound to the chin is warranted.  The appeal is 
granted to that extent only.  


REMAND

The veteran has claimed entitlement to health care benefits 
under Chapter 17, Title 38, United States Code for alcohol 
dependence and polysubstance abuse.  The law and regulations 
provide that compensation shall not be paid if the disability 
was the result of the person's own willful misconduct, to 
include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2004); see 
also VAOPGPREC 2-97 (January 16, 1997).  The Board notes in 
the current case, however, the veteran is not seeking 
compensation but rather treatment.  

In Barela v. West, 11 Vet. App. 280 (1998), the Court 
indicated that there was a distinction between "service 
connection" and compensation.  Id. at 282.  The Board finds 
that a similar distinction is present in the current case.  
38 C.F.R. § 3.60(a) indicates that health care benefits shall 
be provided for certain persons with administrative 
discharges under other than honorable conditions "for any 
disability incurred or aggravated during . . ." active duty.  
The regulation does not use the phrase "service connection" 
at all.  38 C.F.R. § 3.60(b) provides that health eligibility 
shall be furnished "for any disability incurred or 
aggravated . . ." during active duty.  Neither section (a) 
nor (b) of 38 C.F.R. § 3.60 restricts health care eligibility 
to service-connected disabilities.  VAOGPREC 7-99 holds that 
the amendments made by § 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990) preclude direct 
service connection of a substance-abuse disability for 
purposes of all VA benefits.  VAOPGCPREC 2-98.  However, as 
noted above, the operative regulation, 38 C.F.R. § 3.60, does 
not deal with direct service connection, it deals with 
rendering health care benefits for certain disabilities 
without the requirement that the disability be service 
connected.  The Board finds that, if it is shown by competent 
evidence of record that the veteran has alcohol abuse or 
polysubstance abuse which was incurred in or aggravated by 
active duty, the veteran is entitled to health care benefits 
under Chapter 17, of Title 38 of the United States Code.  

There is evidence of record which includes assessments and 
diagnoses of alcohol abuse and substance abuse in the 
clinical records.  The veteran has alleged that the 
disabilities began during active duty.  The Board finds a 
remand is required to determine if the veteran does have 
alcohol abuse or polysubstance abuse which was incurred in or 
aggravated by the veteran's active duty service.  

The veteran has claimed that he has a personality disorder 
for which he should receive health care benefits under 
Chapter 17, of title 38 of the United States Code.  The Board 
notes that developmental defects, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits.  
38 C.F.R. § 3.303(c).  However, as indicated above, the 
veteran is not claiming entitlement to compensation benefits 
but rather wants health care benefits for the disability.  If 
the evidence of record establishes that the veteran has a 
personality disorder which was incurred in or aggravated by 
his second period of active duty service, he would be 
entitled to health care benefits under Chapter 17, of title 
38 of the United States Code.  The Board notes there is a 
diagnosis of a personality disorder in the service medical 
records and in the clinical records dated subsequent to the 
veteran's discharge.  An examination to determine the 
etiology of the disability is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any alcohol 
dependence, substance abuse dependence or 
personality disorder found on 
examination.  The examiner must review 
pertinent documents in the claims file 
and indicate in the report that he had 
done so.  The examiner must offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran currently 
has alcohol dependence, substance abuse 
dependence or personality disorder which 
was incurred in or aggravated by the 
veteran's second period of active duty 
service.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
of the claims remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


